Case 1:18-cv-01062-LMB-IDD Document 77-1 Filed 04/30/19 Page 1 of 2 PageID# 1246



 IN THE UNITED STATES DISTRICT COURT FOR
 THE EASTERN DISTRICT OF VIRGINIA (Alexandria Division)

 Janice Cho                                   )
        Plaintiff                             )
                                              )              Case No. 18-cv-01062 LMB/IDD
 v.                                           )
                                              )              Consolidated with
 Joong Ang Daily News                         )              Case No. 19-cv-00111
 Washington, Inc. et al.                      )
       Defendants                             )

                                    OFFER OF JUDGMENT

      Defendants Joong Ang Daily News Washington, Inc., Joong Ang Media Network USA,

 Inc., and Joong Ang Daily News California, Inc. (collectively, the “Defendants”), by counsel,

 and pursuant to Rule 68 of the Federal Rules of Civil Procedure, offer to allow judgment to be

 taken against the Defendants, jointly and severally, in favor of Plaintiff Janice Cho (“Ms. Cho”)

 in the amount of Twenty Thousand Dollars ($20,000.00) to resolve all claims in this consolidated

 action, with an additional amount for Ms. Cho’s reasonable attorney’s fees and costs accrued to

 the date of service of this Offer of Judgment as determined by this Court on petition of Ms. Cho.

        Dated: April 23, 2019
                                              Respectfully Submitted,
                                              By Counsel
                                              __________/s/______________
                                              James Y. Victory, VSB No. 66042
                                              Hanmi Center for Justice, PLLC
                                              9667 B Main St.
                                              Fairfax VA 22031
                                              Tel: 703-333-2005 Fax: 866-399-0698
                                              Email: hanmicenter@gmail.com
                                              Co-Counsel for defendants Joong Ang Daily News
                                              Washington, Inc. et al.
                                                                                                     1
                                                                                                     Page
Case 1:18-cv-01062-LMB-IDD Document 77-1 Filed 04/30/19 Page 2 of 2 PageID# 1247



                                 CERTIFICATE OF SERVICE

          I hereby certify that on April 23, 2019, I’ve served Defendants’ Offer of Judgment by
 first class mail, postage pre-paid, and by e-mail on the following:

        Hyunkweon Ryu, Esq.
        Ryu & Ryu, PLC
        301 Maple Ave., West,
        Suite 620
        Vienna VA 22180
        Tel: 703-319-0001
        Email: michaelryu@ryulawgroup.com
        Counsel for Janice Cho (Plaintiff in Case No. 18-cv-01062;
        Defendant in Case No. 19-cv-00111)

                                              __________/s/______________
                                              James Y. Victory, VSB No. 66042
                                              Hanmi Center for Justice, PLLC
                                              9667 B Main St.
                                              Fairfax VA 22031
                                              Tel: 703-333-2005 Fax: 866-399-0698
                                              Email: hanmicenter@gmail.com
                                              Co-Counsel for defendants Joong Ang Daily News
                                              Washington, Inc.




                                                                                                  2
                                                                                                  Page
